IN THE
        UNITED STATES COURT OF APPEALS
             FOR THE FIFTH CIRCUIT
                           _______________

                             m 01-60699
                           _______________

                      BIMALDEEP KAUR AUJLA,
   INDIVIDUALLY, AS PERSONAL REPRESENTATIVE OF CHARANJIT S. AUJLA,
                 AND AS GUARDIAN AND NEXT FRIEND OF
           KHUSH KANWAR DEEP AUJLA AND NAVKETAN AUJLA,

                                             Plaintiff-Appellant,

                               VERSUS

                    HINDS COUNTY, MISSISSIPPI;
                      JOSEPH E. LAUDERDALE,
                       IN HIS OFFICIAL CAPACITY;
                        DOUGLAS ANDERSON,
                       IN HIS OFFICIAL CAPACITY;
                           PEGGY HOBSON,
                       IN HER OFFICIAL CAPACITY;
                         RONNIE CHAPPELL,
                       IN HIS OFFICIAL CAPACITY;
                          GEORGE S. SMITH,
                       IN HIS OFFICIAL CAPACITY;
                 MALCOLM E. MCMILLAN, SHERIFF,
              INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
                       LEON SEALS, DEPUTIES,
INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES, ALSO KNOWN AS JOHN DOES,
                     PEGGY HOBSON CALHOUN,
                       IN HER OFFICIAL CAPACITY,
                ANDREW MCKINLEY, RICKY BARNER,
                    AND ROBERT MAHAFFEY,
           INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES,

                                             Defendants-Appellees.
                                      _________________________

                              Appeal from the United States District Court
                                for the Southern District of Mississippi
                                    _________________________

                                             February 11, 2003


Before JONES, SMITH, and                                   to minors.1 The officers targeted two stores,
  SILER,* Circuit Judges,                                  the market, where Aujla worked, and a gas
                                                           station up the road. Four members of the
JERRY E. SMITH, Circuit Judge:**                           Hinds County Vice and Narcotics Unit partici-
                                                           pated in the operation: Andrew McKinley,
    This 42 U.S.C. § 1983 case arises from the             Robert Mahaffey, Ricky Barner, and Leon
shooting death of Charanjit S. Aujla (“Aujla”)             Seals, all deputy sheriffs.
at the hands of deputies of Hinds County while
he was a clerk at the N.S. Food Market (“the                   McKinley accompanied a wired minor into
market”) in Jackson, Mississippi. Aujla’s                  the gas station and allowed the minor to pur-
widow, Bimaldeep Aujla (“plaintiff”), sued the             chase cigarettes from a clerk there. The depu-
county, the county supervisors, the head                   ties did not immediately arrest the clerk; in-
Sheriff, and four deputiesSSraising both federal           stead, they tagged the evidence and proceeded
and state claims. The district court granted               to the market. The same procedure was re-
summary judgment for all defendants and                    peated, although Aujla allegedly sold beer and
denied plaintiff’s cross-motion for summary                cigarettes to the minor. The deputies then
judgment on her false arrest claim. Finding no             returned to the gas station and arrested the
error, we affirm.                                          clerk, and arrested an employee of a food
                                                           franchise located in the gas station for interfer-
                       I.                                  ing with the arrest of the clerk.
    The shooting arose from an operation of
the Hinds County Sheriffs Department aimed                    The two arrestees were transported to the
at store owners selling tobacco and/or alcohol             market, where they remained during the events
                                                           leading to Aujla’s death. When the deputies
                                                           entered the store, they were clothed in brown
                                                           wind breakers, which on the front sported a
                                                           patch resembling a badge and on the back
   *
                                                           were lettered either with “Sheriff’s Office
      Circuit Judge of the United States Court of
                                                           Narcotics” or “Sheriff’s Dept.”
Appeals for the Sixth Circuit, sitting by designa-
tion.
                                                              The deputies’ combined version of the
   **
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
                                                              1
lished and is not precedent except under the limited          Both are illegal in Mississippi. MISS. CODE
circumstances set forth in 5TH CIR. R. 47.5.4.             ANN. §§ 97-32-5; 67-1-81 (2001).

                                                       2
events inside amounts to the following: When             matter of law.” FED. R. CIV. P. 56(c). All
they entered, they found Aujla at the register           inferences from the record must be construed
and behind a plexiglass divider that cordoned            in the light most favorable to the non-movant.
off one end of the store. Barner approached a            Matsushita Elec. Indus. Co. v. Zenith Radio
door in the plexiglass divider. The officers             Corp., 475 U.S. 574, 587-88 (1986); Walker
then informed Aujla that they were there to              v. Thompson, 214 F.3d 615, 624 (5th Cir.
arrest him for the sale of alcohol and tobacco           2000). To avoid summary judgment, there
to a minor. Finding the door locked, the dep-            must be evidence in the record sufficient to
uties asked Aujla to unlock it.                          sustain a finding in favor of the non-movant.
                                                         Little v. Liquid Air Corp., 37 F.3d 1069, 1075
    Instead, Aujla reached under the counter.            (5th Cir. 1994) (en banc).
McKinley drew his weapon and ordered Aujla
to raise his hands and back away from the                                        IV.
counter. Seals then showed Aujla the back of                 Plaintiff presents two federal claims through
his jacket and repeated the reason for the ar-           § 1983: false arrest and excessive force. The
rest. Barner again tried the door and found it           false arrest claim is based on the deputies’
locked. Aujla ducked down, grabbed a gun                 failure to follow Mississippi law with regard to
from under the counter, and pointed it at Bar-           making an arrest for a misdemeanor committed
ner. Someone yelled “gun,” and McKinley                  in their presence, but only after a substantial
fired at Aujla. Barner also fired his weapon, as         gap of time (here sixty to ninety minutes).2
did Aujla. Two shots struck Aujla in the head,
killing him.                                                Mississippi law, however, does not provide
                                                         a basis for § 1983 liability. Section 1983 is a
                        II.                              guarantor of federal, not state, rights. As we
    Plaintiff sued under federal and state law           explained in Fields v. City of South Houston,
and offers theories of recovery of § 1983                Tex.,
liability for alleged violations of illegal arrest
and excessive force and state tort claims for               a federal civil rights action will not lie
false arrest and intentional infliction of emo-             for a warrantless misdemeanor arrest in
tional distress (“i.i.e.d.”). The court granted             violation of state law. Section 1983 is a
summary judgment to all defendants on all                   federally created cause of action to re-
claims and denied plaintiff’s cross-motion for              dress civil rights violations. ‘The states
summary judgment on the state false arrest                  are free to impose greater restrictions on
claim.                                                      arrests, but their citizens do not thereby

                      III.
   We review summary judgments using the                    2
                                                              See Smith v. State, 87 So. 2d 917, 919 (Miss.
same standards as did the district court; thus           1956) (“If, however, the officer witnesses the
our review is de novo. Walton v. Alexander,              commission of an offense and does not arrest the
44 F.3d 1297, 1301 (5th Cir. 1995) (en banc).            offender, but departs on other business, or for other
Summary judgment is proper where “there is               purposes, and afterwards returns, he cannot then
no genuine issue as to any material fact and the         arrest the offender without a warrant; for then the
moving party is entitled to a judgment as a              reasons for allowing the arrest to be made without
                                                         a warrant have disappeared.”).

                                                     3
   acquire a greater federal right.’                          First, plaintiff maintains that the conduct of
                                                           the deputies in arresting the clerk and cook at
922 F.2d 1183, 1189 (5th Cir. 1991) (quoting               the gas station before trying to arrest her hus-
Street v. Surdyka, 492 F.2d 368, 371-72 (4th               band demonstrate a “raid” mentality to the
Cir. 1972)).                                               operations and an overzealousness in carrying
                                                           them out. She draws particular attention to
   Regardless of the merit of plaintiff’s claim            the arrest of the cook, Quinn, who claims to
that the deputies violated Mississippi law, her            have done nothing but ask the deputies what
§ 1983 claim will survive only if the deputies             to do with the store when they removed the
acted contrary to the Fourth Amendment in ar-              clerk for selling cigarettes to the undercover
resting her husband. Under the facts as al-                minor.
leged, Aujla’s rights, as protected by § 1983,
were transgressed only if the deputies arrested               Second, plaintiff notes her husband’s blank
him without probable cause. Price v. Roark,                criminal record, his fear of crime (thus the gun
256 F.3d 364, 369 (5th Cir. 2001). When an                 and plexiglass divider), and the deputies’ use
officer observes the commission of a crime, he             of unmarked cars and minimally-marked uni-
has probable cause to make a warrantless ar-               forms. These facts, she avers, shed a different
rest. United States v. Rojas, 671 F.2d 159,                light on her husband’s act of drawing a gun on
165 (5th Cir. Unit B 1982).3                               the deputies. Instead of a man violently pro-
                                                           testing his arrest for a misdemeanor, plaintiff
   Plaintiff does not, nor can she, seriously              contends these facts reflect a situation in which
challenge, on federal grounds, the authority of            Aujla was defending his store (and life) against
the deputies to arrest her husband for illegally           a perceived robbery.
selling alcohol and cigarettes to a minor. Ac-
cordingly, summary judgment on the federal                     Excessive force cases arising in the context
false arrest claim was proper.                             of an arrest are analyzed under the Fourth
                                                           Amendment. Graham v. Connor, 490 U.S.
   The heart of plaintiff’s federal claim is her           386, 394 (1989).4 This means the force, even
argument that the officers used excessive force            if deadly, is justified only if objectively reason-
in attempting to arrest her husband. Her
argument rests almost entirely on assumptions
                                                              4
about how the events of December 4 tran-                       The elements of an excessive force claim
spiredSSassumptions that differ from the ac-               under § 1983 are
counts given by the deputies. The highlights
of her take on the events of that day follow.                      (1) an injury [that]

                                                                   (2) resulted directly and only from the use
                                                                   of force that was clearly excessive to the
   3
      The Fourth Amendment does not prohibit                       need; and the excessiveness of which was
arrests even for minor misdemeanors. Atwater v.
City of Lago Vista, 532 U.S. 318, 354 (2001) (“If                  (3) objectively unreasonable.
an officer has probable cause to believe that an
individual has committed even a very minor crimi-          Williams v. Bramer, 180 F.3d 699, 703 (5th Cir.),
nal offense in his presence, he may, without violat-       opinion on rehearing, 186 F.3d 633 (5th Cir.
ing the Fourth Amendment, arrest the offender.”).          1999).

                                                       4
able fro m the perspective of an officer in the           movant should be given credence to the degree
same situation that faced the defendants. Id. at          it is unimpeached, uncontradicted, and “comes
396. More specifically, “if the suspect threat-           from disinterested witnesses.” Reeves v.
ens the officer with a weapon . . . deadly force          Sanderson Plumbing Prods., Inc., 530 U.S.
may be used if necessary to prevent escape,               133, 150 (2000). Also, summary judgment
and if, where feasible, some warning has been             should not be granted on the basis of “meta-
given.” Tennessee v. Garner, 471 U.S. 1, 11-              physical doubt.” Matsushita, 475 U.S. at 587.
12 (1985). Because deadly force may be used
to stop some escapes, it also may be used to                  We have interpreted these commands to
stifle a t hreat to the life of officers. Stroik v.       prohibit summary judgment where “the credi-
Ponseti, 35 F.3d 155, 159 (5th Cir. 1994).                bility of key witnesses loom[s] . . . large.”
This is the case even where the decedent turns            Thomas v. Great Atl. & Pac. Tea Co., 233
out to be unarmed but the officer reasonably              F.3d 326, 331 (5th Cir. 2000). In the context
feared for his own safety.5                               of an excessive force fatal shooting, we have
                                                          found a genuine dispute of material fact where
   There is no dispute that Aujla discharged a            the only other witness to the shooting was
gun during the exchange of fire resulting in his          dead. Bazan v. Hidalgo County, 246 F.3d 481
death. Thus, the deputies’ use of deadly force            (5th Cir. 2001). The significance of Bazan,
was justified to protect their safety. Only if            however, should not be overstated. Although
the deputies somehow created the need to use              there was no living person to offer another ac-
deadly force would this line of reasoning fail.           count of the events immediately preceding the
This self-created danger, though, cannot be               shooting, the court noted an absence of evi-
premised on mere negligence. Fraire v. City               dence corroborating the trooper’s version of
of Arlington, 957 F.2d 1268, 1276 (5th Cir.               events. Id. at 492-93.
1992). Indeed, “no right is guaranteed by
federal law that one will be free from circum-               This case is different. Critically, plaintiff
stances where he will be endangered by the                points to nothing in the summary judgment
misinterpretation of his acts.” Young v. City of          record that casts doubt on the veracity of the
Killeen, Tex., 775 F.2d 1349, 1353 (5th Cir.              deputies’ version of the events. At most,
1985).                                                    plaintiff’s speculations might lead a jury to
                                                          conclude that the deputies were negligent in
    There is no positive evidence of the depu-            the way they decided to effect the arrest.
ties’ recklessness; only plaintiff’s suppositions         Doubtless it is true that a vice team should not
are offered to create disputes over relevant              be required to arrest someone who is sus-
facts. The narrow question is whether sum-                pected merely of a routine regulatory offense.
mary judgment can be defeated simply by tell-             The Constitution, though, affords no protec-
ing a story different from that offered by the            tion against being put in a difficult situation by
existing testimony. Evidence that supports the            virtue of police negligence.

                                                              Accordingly, we affirm summary judgment
   5
     Reese v. Anderson, 926 F.2d 494 (5th Cir.            for the deputies in their individual capacities
1991) (unarmed decedent repeatedly disobeyed              on the excessive force claim. Finding no lia-
officer’s command to keep hands raised by putting         bility on the part of the deputies, we also af-
them below officer’s sight line and into car).

                                                      5
firm summary judgment for the officers in their               criminal activity at the time of injury.
official capacities and for the county and its
officials.                                                 MISS. CODE ANN. § 11-46-9(1),(1)(c) (2001).

                       V.                                      Plaintiff does not offer a coherent argument
   Plaintiff also asserts two state law claims             that any deputy involved in the fatal shooting
against defendants: illegal arrest and i.i.e.d.            of her husband was acting outside his official
Her claim for illegal arrest stems exclusively             duties.7 As discussed above, the actions of the
from a single decisionSSSmith v. State, 87 So.             officers, even giving credence to all of plain-
2d 917 (Miss. 1956). Smith requires an officer             tiff’s speculation, did not act recklessly in
making a warrantless arrest for a misdemeanor              attempting the arrest.
offense to do so “as quickly after the commis-
sion of the offense as the circumstances will                 Finally, when the deputies shot him, Aujla
permit.” Id. at 919. The deputies attempting               was committing a crimeSSassault of a law
to arrest Aujla violated this procedure. The               enforcement officer. MISS. CODE ANN.
remedy for such a violation, though, is to ex-             § 97-3-7 (2001). By pointing a loaded weap-
clude the evidence obtained from such an ar-               on at Barner and then discharging it, Aujla ob-
rest. Id. This violation of Mississippi law
cannot serve as a basis for § 1983 liability; nor,
                                                              7
under Smith, for monetary liability under state                 Because the deputies were acting within their
law.6                                                      official duties, they are not subject to suit in an
                                                           individual capacity.
   Plaintiff also claims a cause of action for in-
                                                              An employee may be joined in an action
tentional infliction of emotional distress against            against a governmental entity in a represen-
all defendants. Mississippi has enacted a                     tative capacity if the act or omission com-
limited waiver of its sovereign immunity.                     plained of is one for which the governmental
MISS. CODE ANN. § 11-46-3 (2001). Liability                   entity may be liable, but no employee shall
will not lie against                                          be held personally liable for acts or omis-
                                                              sions occurring within the course and scope
   A governmental entity and its employees                    of the employee’s duties. For the purposes
   acting within the course and scope of                      of this chapter an employee shall not be
   their employment . . . (c) arising out of                  considered as acting within the course and
   any act or omission of an employee of a                    scope of his employment and a governmen-
   governmental entity engaged in the                         tal entity shall not be liable or be considered
   performance or execution of police or                      to have waived immunity for any conduct of
   fire protection unless the employee act-                   its employee if the employee's conduct
                                                              constituted fraud, malice, libel, slander,
   ed in reckless disregard of the safety and
                                                              defamation or any criminal offense.
   well-being of any person not engaged in
                                                           MISS. CODE ANN. § 11-46-7(2) (2001). See
                                                           Holmes v. Defer, 722 So. 2d 624 (Miss. 1998)
   6
     Because we reject any liability under state law       (officer who shot suspect in self-defense was acting
for any defendant, we also affirm the denial of            within his official duties), overruled on other
plaintiff’s cross-motion for summary judgment on           grounds, Carr v. Town of Shubuta, 733 So. 2d
the state false arrest claim.                              261 (Miss. 1999).

                                                       6
viously was “engaged in criminal activity.”
The technical violation of Mississippi arrest
procedure does not change this; Aujla’s act of
aiming a loaded gun at Barner was an aggra-
vated assault regardless of the propriety of
arrest.8 All defendants are thus immune from
suit under any state law theory of recovery.

   AFFIRMED.




   8
      Watkins v. State, 350 So. 2d 1384 (Miss.
1977) (affirming conviction for aggravated assault
of a police officer when defendant aimed a shotgun
at officer and pulled the trigger despite lack of
probable cause for initial stopSSthe gun was
unloaded).

                                                     7
EDITH H. JONES, Circuit Judge, dissenting:

        With due respect to my colleagues, I would reverse and remand for trial Mrs. Aujla’s § 1983

excessive force claim based on the presence of genuine issues of material fact. I therefore respectfully

dissent only on this critical holding.

        This case is unlike any other § 1983 deadly force cases that have come before this court. A

jury might well conclude that in this tragic case of apparent mistaken identity, four overbearing,

heavily-armed and essentially disguised sheriff’s deputies gave Aujla no real opportunity to

understand what was happening when they entered his store. A jury could consequently conclude

that unconstitutionally excessive force was used in the arrest far disproportionate to the “crime” Aujla

committed, and that it was used in such a manner as to provoke a self-defense response from Aujla,

escalating what should have been a ticketed offense into a deadly confrontation. Finally, a reasonable

jury could conclude that no reasonable law enforcement officer would have employed the tactics used

in this case to storm a convenience store in informal raid gear for a minor offense.

        The majority’s recitation of the applicable law is essentially correct. I do, however, take issue

with their application of relevant authorities to the facts, and I object to their confining the evidence

to a brief snapshot immediately before Aujla was provoked to shoot.

        The basic issues here are whether the deputies used excessive force to arrest Aujla for selling

beer and cigarettes to a minor and whether the deputies are shielded by qualified immunity even if

they did use excessive force.

        The majority offer a barebones narrative of the shooting while ignoring significant evidence

and inconsistencies among the deputies’ testimony. Pertinent to the excessive force balancing test


                                                   8
are t he facts (not merely “a different story” as the majority characterizes them) that Aujla’s

misdemeanor offense of selling beer and cigarettes to a minor is usually punished by a small fine.

Aujla had no prior criminal record or any record of violent conduct. His store was located in a high

crime area. He had been robbed at gunpoint four times and shot at during one of those crimes.

        The majority imply that the deputies’ official status was known by Aujla, but a jury could

easily conclude otherwise. One of the deputies sported a beard, another a baseball cap, and they all

wore jeans and brown windbreakers, some of which may have had insignia on the front that, if visible

at all, were not legible from more than a couple feet away.9 At least one deputy had a pistol holstered

to his leg. During the confrontation, one deputy turned 90 degrees toward Aujla to show him much

larger sheriff’s department lettering on the back of his jacket, but it cannot be determined whether

Aujla saw the embroidery due to the deputy’s position and the fact that a gun had been drawn on

Aujla at that time.

        Four deputies descended simultaneously on Aujla’s store to make the arrest. Their accounts

of the ensuing events are not consistent as to who said or did what during the raid, and they are

inconsistent with the accounts of witnesses outside the store. Whether the shooting began in 10-20

seconds or up to a minute after the deputies entered the store is not clear. Whether Aujla heard, from

behind his plexiglass safety window, one or more of the deputies state that they were from the

sheriff’s department is unclear. What provoked Aujla to reach for a pistol is unclear, although Deputy

McKinley acknowledged that he drew a gun on Augla when Augla ran to a counter and reached



   9
   Photographs of the deputies, taken shortly after the raid, show that seen from the front, from a few feet
away, they did not look like law enforcement personnel.

                                                     9
under it as if he were trying to pick something up. There is disputed evidence concerning such basic

facts about the circumstances of the arrest.

        Here, too, we have a template of the arrest tactics used against Aujla. It consists of the

testimony of the witnesses arrested in a comparable bust only an hour before the storming of the store

where Aujla worked. One witness was the store clerk, a suspect like Aujla for selling beer to a minor,

and the other witness a cook in an adjoining store who came over to help his friend when the SWAT

team arrived at their establishment. The cook was arrested for “interfering” with events that, to him,

did not resemble an ordinary arrest. In my view, what the SWAT team did in an identical raid for an

identical violation on identical premises in an identical part of town on the same morning, immediately

before their raid on Aujla’s store, helps to fill the gap left by the silence of their victim.

        In § 1983 deadly force cases, the evidence must be sifted carefully when it derives from a self-

interested source –– the defendant law enforcement officer –– and the victim cannot respond because

he is dead. So this court held in Bazan, as it agreed that genuine, material fact issues were raised by

the credibility of the police officer who was the only witness to his fatal shooting of a drunk driving

suspect. Bazan v. Hidalgo County, 246 F.3d 481, 492-93 (5th Cir. 2001). The majority urges that

Bazan “should not be overstated,” because there was “an absence of evidence corroborating the

trooper’s version of events.” The majority go on to reason, albeit without any corroborating evidence

in this case, that the conflicting testimony of four self-interested witnesses is more trustworthy than

that of one. I am not persuaded.

        The majority’s ultimate point is that a citizen has no constitutional right to be free from a

negligently executed arrest. I do not disagree with the general principle, but none of the excessive


                                                   10
force cases relied on by the majority is like this one. None involves a strong likelihood of mistaken

identity of police by the victim. None involves a citizen who had no reason to believe he would be

approached for arrest by a band of armed officers in informal raid gear. None involves the execution

of a preconceived arrest plan that called for the deputies to behave as if they were invading a crack

house. Instead, the victims in Fraire10 and Bazan, supra, were pulled over while driving under the

influence of alcohol, and in Young11, the victim was escaping from the scene of a drug deal. The

Supreme Court has explained that the constitutional reasonableness of a seizure depends on balancing

the extent and quality of the intrusion on the individual’s interests against the importance of the

relevant governmental interests. Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct. 1694, 1699, 85

L.Ed.2d 1, 7 (1985). Reasonableness depends in part on how the seizure is carried out. Id. The

majority appears to agree that seizure of Aujla’s person- and life- began with bizarrely disproportion-

ate arrest tactics.12 A jury should decide whether those tactics misled Aujla into believing he had to

defend himself against lawless attack. There is a fact issue whether the extent and quality of the

deputies’ “intrusion” was constitutionally unreasonable.

        Finally, it is also settled law that some conduct may be objectively unreasonable even without

caselaw directly in support. McClendon v. City of Columbia, 305 F.3d 314, 332 (5th Cir. 2002) (en

banc) (“[S]tate officials can still be on notice that their conduct violates established law, even in novel

factual circumstances.”). A jury could conclude that no reasonable law enforcement officers would


   10
    Fraire v. City of Arlington, 957 F.2d 1268, 1270 (5th Cir. 1992).
   11
    Young v. City of Killeen, 775 F.2d 1349, 1351 (5th Cir. 1985).
   12
       “Doubtless it is true that a vice team should not be required to arrest someone who is suspected merely
of a routine regulatory offense.”

                                                     11
effectuate an arrest for a routine regulatory offense by storming a place of business in informal garb

while armed and misleading the single suspect into believing that he had to defend himself. If this

version of the facts were accepted by the jury, a § 1983 verdict should be upheld against the deputies.

       I respectfully DISSENT.




                                                 12